DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on January 6, 2022.  Claims 1 and 5 were amended; and claim 4 was cancelled.  Thus, claims 1-3 and 5-8 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A life predicting device implemented as a machine controller that controls a manufacturing machine and predicts a service life for replacement of a consumable component of the manufacturing machine, the life predicting device comprising: a machine controller processor that controls a motor or an actuator of the manufacturing machine to machine a workpiece; and a machine learning device that trains and executes a machine learning algorithm to learn the service life for replacement of the consumable component, the machine learning device including a processor configured to: a) observe while the motor or the actuator of the train the machine learning algorithm by creating a probability model of the service life for replacement of the consumable component, the probability model having statistical parameters set on the basis of the life related data observed as the state variable; d) execute the trained machine learning algorithm by predicting, using the created probability model, the service life for replacement of the consumable component based on the life related data observed as the state variable; e) select the life related data as an observation target; f) calculate, through cross validation, generalization performance of the probability model of the service life for replacement of the consumable component created on the basis of the life related data; and g) specify, on the basis of the generalization performance of the probability model, a type of the life related data having a low relation with the life of the consumable component among the life related data stored, and reduce from the life related data as the observation target, the specified type of the life related data having the low relation with the life of the consumable component.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 5.
Under Step 1 of the analysis, claim 1, as well as claim 5, belong to a statutory category, both claims are system claims.  

Similar limitations comprise the abstract ideas of Claim 5.
What remains of the claimed method is merely a data receiving step, observe while the motor or the actuator of the manufacturing machine is being operated by the machine controller processor during training and execution of the machine learning algorithm, as a state variable, life related data (See pg. 17 to pg. 18, of the instant specification), and a data processing step, store the life related data (see pg. 13, first para, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the type of the life related data having the low relation with the life of the consumable component is specified.

As a result of the above analysis, claim 1, as well as claim 5, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-3 and 6-8 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicants’ arguments filed on January 6, 2022 have been fully considered.  Applicants’ arguments regarding the citied prior art are persuasive.  Applicants’ arguments regarding the rejections under section 101 have been fully considered but are not persuasive.  
In the response filed January 6, 2022, Applicant argued (Remarks pp. 13-14) that the cited prior art of record failed to disclose the limitations of “calculate, through cross validation, generalization performance of the probability model of the service life for replacement of the consumable component created on the basis of the life related data; and specify, on the basis of the generalization performance of the probability model, a type of the life related data having a low relation with the life of the consumable component among the life related data stored, and reduce from the life related data as the observation target, the specified type of the life related data having the low relation with the life of the consumable component,” as recited in claim 1, as well as claim 5.

Applicants’ argue (Remarks pp. 8-11) that the claims are directed to patent eligible subject matter.  Applicant’s arguments are not persuasive.
Regarding Applicant’s remarks, pp. 10-11, Example 39 of the 2019 Patent Eligibility Guidelines recites an eligible method of training a neural network.  Example 39 uses training data of digital facial images that are transformed various ways to create a first training set used to train a neural network.  Then, a second set of training data is created from the first set of training data, and non-facial images that were incorrectly detected as facial images during the first stage. See: 2019 Subject Matter Eligibility Examples: Abstract Ideas, at 8-9.
In the present application, the training data is not transformed or curated in any particular way in order to train the machine learning model.  Nor is the model trained in stages to improve its accuracy as in Example 39.  As claimed, the model uses generic machine learning to analyze training data in some unspecified way without any technical details of that process or any apparent improvement to computers or other technology.  The Specification’s general description of machine learning as involving general mathematical concepts confirms the abstract nature of 
Under Step 2A, prong 1, claim 1, as well as claim 5, includes at least one judicial exception, a mathematical process.  This can be seen in the claim limitations of “train the machine learning algorithm…,” “execute the trained machine learning algorithm…,” and “calculate, through cross validation, generalization performance of the probability model…”  Claim 1 additionally includes the judicial exceptions of “select the life related data…,” and “specify, on the basis of the generalization performance of the probability model, a type of the life related data…,” each of which is a mental process.  See pages 19, 21-25, and 31 as noted above, of the instant specification.
What remains of the claimed method is merely a data receiving step, and a data processing step, each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the type of the life related data having the low relation with the life of the consumable component is specified.
Under Step 2B, since the only steps outside the judicial exception are generic data receiving and gathering step, and an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 5, do not appear to be patent eligible under 101.
claims 2-3 and 6-8 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
As a result of the above analysis, claim 1, as well as claim 15, do not appear to be patent eligible under 101.
Therefore, the rejection of claim 1, as well as claim 5, and dependent claims 2-3 and 6-8, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864